PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of
Short, et al.
Application No. 15/874,258
Filed:  January 18, 2018
Attorney Docket Number: 
P/6398-16 (V41156)
:
:    
:           ON PETITION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

This application was held abandoned after it was believed that a timely appeal brief was not filed after the mailing of the Notice of Panel Decision from Pre-Appeal Brief Review January 19, 2021.   The notice set an extendable period of one month from its mailing date in which to file an appeal brief, or the balance of the two month period following the filing of the Notice of Appeal on November 24, 2020, whichever was longer.  The mailing date of the Notice of Panel Decision from Pre-Appeal Brief Review is being used in determining whether it was appropriate to impose the holding of abandonment because the period in which to file an appeal brief was longer based on mailing date of the Notice of Panel Decision from Pre-Appeal Brief Review.  The record reflects that a Notice of Abandonment was mailed on February 26, 2021, informing applicant that the application is held abandoned for failure to file a proper reply to the January 19, 2021, Notice of Panel Decision from Pre-Appeal Brief Review.

A review of the application file history reveals that no appeal brief has been filed to date, nor has any other appropriate action been taken in reply to the Notice of Panel Decision from Pre-Appeal Brief Review. It is noted, however, that, as of the mailing date of this decision, the extendable period in which to file an appeal brief, had not yet expired. The Notice of Panel Decision from Pre-Appeal Brief Review explicitly states that “…the time period for filing of the appeal brief is extendable under 37 CFR 1.136 based upon the mail date of this decision or the receipt date of the Notice of Appeal, as applicable.”  Pursuant to 37 CFR 1.136(a)(1), the time period for filing an appeal brief after the mailing of the Notice of Panel Decision from Pre-Appeal Brief Review is extendable five additional months as the time period for filing an appeal brief is not set by statute and does not fall under of the exceptions provided in 37 CFR 1.136(a)(1).  Based on the aforementioned, it appears that the application was improperly held abandoned as it is premature as the extendable period in which to respond to the Notice of Panel Decision from Pre-Appeal Brief Review has not yet expired.  

In view of the foregoing, the holding of abandonment is WITHDRAWN. The Notice of Abandonment is vacated.  Applicant is informed that no time period running against the application is tolled by either the premature mailing of the Notice of Abandonment, nor the instant decision, sua sponte, withdrawing the holding of abandonment.

The application is referred to Technology Center Art Unit 3723 for further processing including consideration of the Appeal Brief, filed on February 24, 2021, accompanied by a request for an extension of time under 37 CFR 1.136(a) within the first month.
 
Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET